[Cite as Natl. City Bank v. Semco, Inc., 2011-Ohio-172.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




NATIONAL CITY BANK,

        PLAINTIFF-APPELLEE,                                CASE NO. 9-10-42

        v.

SEMCO INC., ET AL.,                                        OPINION

        DEFENDANTS-APPELLANTS.




                 Appeal from Marion County Common Pleas Court
                           Trial Court No. 2006-CV-0711

                       Judgment Reversed and Cause Remanded

                            Date of Decision: January 18, 2011




APPEARANCES:

        J.C. Ratliff for Appellants

        Yvette A. Cox for Appellee
Case No. 9-10-42


PRESTON, J.

         {¶1} Defendants-appellants, Semco, Inc., and Leonard and Florence

Furman, appeal the judgment of the Marion County Court of Common Pleas,

which ordered the payment of the receiver-appellee’s attorneys’ fees in the amount

of $65,926.87. For the reasons that follow, we reverse.

         {¶2} This matter stems from a promissory note between plaintiff National

City Bank and Semco, Inc. (“Semco”), and Leonard and Florence Furman (“the

Furmans”). On September 15, 2006, National City Bank filed a complaint against

Semco and the Furmans alleging that a promissory note executed by Semco on

October 6, 2004, was due and unpaid in the principal amount of $993,392.87, plus

interest, and that the Furmans had executed a commercial guaranty agreement

guaranteeing the payment of the promissory note.          The trial court entered

judgment on September 15, 2006, in favor of National City Bank and against

Semco and the Furmans in the amount of $993,392.87, plus interest.

         {¶3} Subsequently, National City Bank filed a motion for the appointment

of a receiver, and on September 22, 2006, the trial court granted the motion and

appointed appellee, Bruce Lazear (“Lazear”), as receiver. In this order, the trial

court enumerated several powers and responsibilities of the receiver, including the

power,

         [t]o institute ancillary proceedings in this State or other states
         and countries as are necessary to preserve and protect the


                                        -2-
Case No. 9-10-42


       receivership estate, and the Receiver may engage the services of
       legal counsel, if necessary, without further application to this
       Court * * *. Upon application to and approval by this Court,
       the Receiver may pay for such services from the funds of the
       receivership estate[.]

(Order Appt. Receiver, 9/22/06, p. 4, ¶ 6.) This order also established Lazear’s

rate of pay at $300 per hour and permitted him to “utilize other members,

associates and employees of his firm, Lazear Capital Partners, Ltd., to assist him

in his duties and they shall be compensated at their respective customary hourly

rates[.]” (id. at p. 4, ¶ 7.)

       {¶4} On September 27, 2006, Semco and the Furmans (collectively

referred to hereinafter as “Semco”) filed a motion to set aside the order appointing

the receiver. A hearing on the motion was held on October 30, 2006, and seven

witnesses were presented before the trial court. On November 1, 2006, the trial

court issued an order and judgment entry denying the motion and declaring that

“the Receiver shall remain in place pursuant to the Court’s Order Appointing

Receiver entered on September 22, 2006 until further order of the Court.”

       {¶5} In November of 2006, Semco was able to obtain new financing and

satisfied its judgment with National City Bank. Once this was accomplished,

Lazear returned custody and control of Semco’s assets. On December 1, 2006,

Semco filed a motion for Lazear to remit the fees that he paid himself and his

associates from Semco’s assets and requested leave to pursue Lazear for damages



                                        -3-
Case No. 9-10-42


and an accounting. In this motion, Semco alleged that the receiver’s fees were

excessive. The trial court then set a briefing schedule for this issue. On December

13, 2006, National City Bank and Lazear filed a motion to extend the briefing

schedule, citing as their reasons the need for them to depose witnesses and to

obtain and analyze extensive documentation regarding Semco’s business

operations in order to fully respond to Semco’s motion to remit fees and for leave

to pursue the receiver for damages.       This extension was granted.      A second

extension was requested, this time on behalf of all of the parties due to a desire for

additional discovery on the matter. This extension was also granted.

       {¶6} Prior to the briefing of this issue, Semco filed a motion to disqualify

counsel for National City Bank and Lazear based upon a conflict of interest as the

same attorneys represented both the bank and Lazear. Lazear responded to this

motion on March 26, 2007.        Semco sought leave to file a reply to Lazear’s

response. Lazear filed a memorandum in opposition to this request, but the trial

court granted Semco’s request to file a reply. Semco then filed a reply to the

bank’s and Lazear’s response. On October 11, 2007, the trial court overruled

Semco’s motion to disqualify counsel for Lazear and gave Lazear until October

29, 2007, to file a response to Semco’s motion to remit fees.

       {¶7} Lazear filed a third request to extend the briefing schedule on the

issue of the remittance of fees. This request was granted, but an additional request



                                         -4-
Case No. 9-10-42


to extend the briefing schedule was later made by all of the parties, which was also

granted. On February 22, 2008, Semco filed an amendment to its original motion

and deleted the portion of the motion seeking leave to pursue the receiver for

damages.1 On July 15, 2008, Semco filed a memorandum in support of its motion,

and Lazear responded by filing a motion in opposition and filing a motion for

three orders: (1) approving his compensation, (2) approving his inventory and final

report, and (3) discharging, terminating, and prohibiting actions against him and

his agents without leave of court.

         {¶8} On January 20, 2009, the trial court issued a judgment entry finding

that the fees Lazear and his associates had charged of $300 per hour for each of

them were not reasonable, and as a result, the trial court reduced Lazear’s

compensation as receiver to $150 per hour and his associates’ compensation to

$75 per hour, resulting in a total compensation of $28,698.31. Accordingly, the

trial court ordered Lazear to return $75,110.81 to Semco.

         {¶9} Lazear appealed this judgment to this Court. See Nat’l. City Bank v.

Semco, Inc., 183 Ohio App.3d 229, 2009-Ohio-3319, 916 N.E.2d 857 (“Semco I”).

In Semco I, we held that the trial court abused its discretion when it reduced the

amount of Lazear’s compensation to $150 per hour when its original order set



1
  This amendment specifically reserved the right of Semco to further pursue the deleted portion in the
future but noted that it was amending the original motion “[f]or the purpose of narrowing the issues in this
case and allowing these proceedings to move to a more expeditious and less costly conclusion[.]”


                                                    -5-
Case No. 9-10-42


Lazear’s compensation at $300 per hour, this amount was not objected to by the

parties, and “the trial court failed to give sufficient reasons for utilizing its

discretion and departing from its originally prescribed hourly rate[.]” Id. at ¶¶ 10-

11. However, we affirmed the trial court’s decision to reduce the hourly rate

charged by Lazear for his associates’ time from $300 per hour to $75 per hour,

finding that the issues we found with the reduction in Lazear’s rate did not exist

with respect to his associates. Id. at ¶ 13. As a result, we remanded the matter to

the trial court to re-calculate the amount of compensation based upon an hourly

rate for Lazear’s services of $300 per hour. Id. at ¶¶ 12, 16.

       {¶10} We issued our decision in Semco I, on July 6, 2009. On September

16, 2009, the trial court assigned the case for a conference in October.         On

November 24, 2009, Lazear filed an application for the approval of fees and

expenses of his counsel. In support of this application, Lazear cited to page 4, ¶ 6

of the trial court’s September 22, 2006 order appointing him as the receiver and

granting him certain powers and responsibilities. Additionally, Lazear attached

invoices from three different law firms, totaling $115,833.62: (1) Bailey Cavalieri,

LLC, in the amount of $101,188.25; (2) Bartram & Bartram, in the amount of

$1,913.22; and (3) Baker & Hostetler, LLP, in the amount of $12,732.15.

Thereafter, Semco filed a motion for a hearing on the issue of attorneys’ fees and a




                                         -6-
Case No. 9-10-42


response to the application for the approval of attorneys’ fees on December 15,

2009. Lazear then filed a reply to Semco’s response.

         {¶11} On February 3, 2010, a hearing was held on the application for

attorneys’ fees. At this hearing, neither side presented any evidence. Rather,

Yvette Cox, an attorney with Bailey Cavalieri, LLC, who represented Lazear

through much of this litigation, made a professional representation to the trial

court that the exhibits attached to the application for attorneys’ fees regarding

Bailey Cavalieri, LLC, were kept in the ordinary course of business and were true,

correct, and complete.             She also submitted the affidavit of Gregory Flax, an

attorney with Baker & Hostetler LLP, who represented Lazear during the appeal in

Semco I, who attested that the exhibits attached to Lazear’s application for

attorneys’ fees were true and accurate copies of his firm’s invoices for services

rendered in connection with its representation of Lazear, that these invoices

reflected the actual and necessary work performed by his firm in its representation

of Lazear, and that the rates reflected in those invoices were the usual and

customary rates charged by his firm for those services.2 Counsel for Lazear also

2
  At the hearing, counsel for Lazear stated “before the Court today is the Affidavit of Gregory R. Flax who
is with the law firm of Baker and Hostettler out of the Columbus office. That law firm handled
representation of the receiver during the receiver’s appeal of the fee order.” (Attorneys’ Fees Hrg., 2/3/10,
p. 2.) However, the trial court record does not contain any such affidavit. Gregory Flax’s affidavit, dated
February 1, 2010, was provided to this Court as Exhibit G in Lazear’s second volume of his appendix to his
appellate brief. Notably, at the hearing, neither the trial court nor counsel for Semco disputed Lazear’s
counsel’s representation that the trial court had this affidavit before it. Further, Semco has not disputed in
its original brief or reply brief to this Court that this affidavit was before the trial court at the time of the
hearing. Thus, we will consider this affidavit for purposes of this appeal but caution parties in the future to
ensure that any records that they may want this Court to consider are properly made a part of the record.


                                                      -7-
Case No. 9-10-42


made the professional representation that the exhibits attached to the application

regarding the fees of Attorney John Bartram of Bartram & Bartram, who served as

local counsel for Lazear, fairly and accurately represented the time that he

expended as co-counsel for Lazear.3

        {¶12} At the conclusion of counsel’s representations, counsel for Semco

made a motion to the court to dismiss the application because Lazear was not

present and presented no evidence in support of his application. Counsel then

proceeded to provide oral arguments as to why the application for fees should be

denied. After counsel for both sides were given the further opportunity to present

arguments in support of their respective positions, the trial court took the matter

under advisement.

        {¶13} On May 14, 2010, the trial court issued its decision on the matter of

the re-calculation of Lazear’s compensation as receiver and the issue of attorneys’

fees. The trial court found that the total amount of compensation to Lazear Capital

Partners Ltd. should have been $33,385.81, which resulted in a credit balance due

to Semco of $70,423.31.

        {¶14} The trial court further found that “some compensation to the three

law firms connected with the receiver’s representation is in order.” (Judg. Ent.,

5/14/10, p. 2.) The trial court noted that it had no independent testimony from a


3
  Mr. Bartram was also present at this hearing but did not provide any testimony or professional statement
to the court.


                                                   -8-
Case No. 9-10-42


disinterested practicing attorney that the amount of hours and hourly rates charged

were reasonable and necessary under the circumstances.                                Thus, the court

concluded that it was “left to its own calculation of a reasonable number of hours

for the work involved as well as the hourly rate.” (id.) The court then determined

that the rate of $175 charged by Mr. Bartram was an average and “somewhat

prevailing rate among local attorneys.”                   The trial court found that the total

requested by Bartram & Bartram was reasonable and granted the request. The

court further found that the number of hours expended by Baker & Hostetler, LLP,

for its appellate work was reasonable but that the rate was to be calculated at $175

per hour, for a total amount of fees and expenses of $9,180.90.4 Lastly, the trial

court determined that “in the absence of some independent testimony from a

disinterested witness” the nearly 400 hours expended by the firm of Bailey

Cavalieri, LLC, listed in its invoices was excessive but that the firm should be

compensated for 300 hours of work at a rate of $175 per hour rather than the $220-

$465 per hour reflected in those invoices, for a total amount of fees and expenses

of $54,832.75. (id. at p. 3.) In light of these findings, the trial court determined

that the total due to the attorneys for Lazear was $65,926.87. The court then offset




4
  Notably, the invoices submitted by Baker & Hostetler LLP did not provide an hourly rate for the services
rendered by a particular attorney. Rather, the invoices listed the number of hours expended for various
time periods by a particular attorney and an aggregate fee total for the relevant time period. These invoices
did, however, itemize the firm’s expenses and separated these amounts from the attorneys’ fees.


                                                    -9-
Case No. 9-10-42


that amount from the total owed to Semco by Lazear and ordered that Lazear

reimburse Semco $4,496.44.

         {¶15} Semco now appeals raising two assignments of error for our review.

As these assignments of error are interrelated, we elect to address them together.

                              ASSIGNMENT OF ERROR NO. I

         THE TRIAL COURT ERRED AND ABUSED ITS
         DISCRETION IN AWARDING ATTORNEY FEES WHEN
         THE FEES WERE ALLEGEDLY INCURRED BY THE
         RECEIVER FOR HIS OWN PERSONAL INTERESTS AND
         WERE NOT INCURRED FOR THE BENEFIT OF
         PRESERVING OR PROTECTING THE RECEIVERSHIP
         ESTATE.

                             ASSIGNMENT OF ERROR NO. II

         THE TRIAL COURT ERRED AND ABUSED ITS
         DISCRETION IN AWARDING ATTORNEY FEES ABSENT
         ANY EVIDENCE OF THE REASONABLENESS AND
         NECESSITY OF THE FEES, INCLUDING ANY EVIDENCE
         OFFERED BY AFFIDAVIT OR EXPERT TESTIMONY.

         {¶16} In its two assignments of error, Semco asserts that the trial court

erred in awarding attorneys’ fees because (1) the fees were not incurred for the

benefit of preserving or protecting the receivership estate but were incurred for the

personal interest of the receiver;5 and (2) Lazear failed to present any evidence or



5
 In his brief to this Court, Lazear asserts that Semco failed to raise this issue to the trial court. However,
upon reviewing the record, including the transcript of the hearing in this matter, we disagree. Although
Semco did not state this issue in precisely the same terms as it did in its brief to this Court, Semco
continuously maintained that Lazear engaged counsel after the receivership was completed and to defend
his actions that went beyond the scope of the receivership. We find that this sufficiently raised the issue of
whether legal fees were incurred to benefit the receivership estate or for Lazear’s personal interests.


                                                    -10-
Case No. 9-10-42


the affidavit required by Marion County Local Rule 11.07 to show the

reasonableness or necessity of the requested fees.

       {¶17} As we noted in Semco I, “[t]he primary purpose of a receiver is to

carry out the orders of the respective appointing court, which has the power ‘to

exercise its sound discretion to limit or expand a receiver’s powers as it deems

appropriate.’” Semco, 2009-Ohio-3319, at ¶ 8, quoting State ex rel. Celebrezze v.

Gibbs (1991), 60 Ohio St.3d 69, 74, 573 N.E.2d 62. Accordingly, “a reviewing

court must not disturb a trial court’s judgment with regard to receivers absent an

abuse of discretion.” Id. An abuse of discretion is more than an error of law;

rather, it suggests that the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219, 450

N.E.2d 1140. After a review of the record and based on the circumstances of this

case, we find that the trial court abused its discretion in awarding Lazear’s

attorneys’ fees.

       {¶18} First, Lazear’s reliance upon the portion of the trial court’s order

appointing him receiver that states he may engage the services of legal counsel is

misplaced. Lazear correctly notes that he was given the power to engage the

services of legal counsel, if necessary, without further application to the trial court

and that upon application to and approval by the trial court, Lazear could pay for

such services from the funds of the receivership estate. However, this power must



                                         -11-
Case No. 9-10-42


be put into context. More specifically, this power is granted in conjunction with

the power to institute ancillary proceedings as are necessary to preserve and

protect the receivership estate. Thus, the power to engage the services of legal

counsel was given to Lazear as an aid to assist him in preserving and protecting

the receivership estate.

        {¶19} There is no dispute that the receivership was of a very short duration,

the assets of the estate having been returned to Semco in less than two months.6

Likewise, the parties agree that Lazear did not engage the services of counsel

during the time of the receivership because he did not believe such services were

necessary. In fact, during the hearing on the matter of attorneys’ fees, counsel for

Lazear stated that Lazear “had no intent of engaging counsel in this case until

December 1, 2006, after the assets had been returned to Semco.” (Attorneys’ Fees

Hrg., 2/3/10, p. 3.) Lazear engaged the services of counsel when Semco filed its

motion to remit the receiver’s fees and to pursue damages and an accounting from

the receiver. Thus, Lazear presented no evidence that legal counsel was obtained

to assist him in preserving and protecting the receivership estate. To the contrary,

the record demonstrates that counsel was obtained to assist in preserving and

protecting Lazear’s private interests.



6
 During the hearing on Lazear’s application for the approval of attorneys’ fees and expenses, counsel for
Lazear stated that the receivership “was concluded in – what I think it’s probably a record, 52 days.”
(Attorneys’ Fees Hrg., 2/3/10, p. 2.)


                                                 -12-
Case No. 9-10-42


      {¶20} Nevertheless, Lazear asserts that much of the cost associated with

his representation involved the allegations by Semco that he engaged in some sort

of wrongdoing while acting as receiver rather than whether he properly charged

$300 per hour for his and his associates’ services. Thus, Lazear maintains that the

fees were a necessary part of the receivership. Once again, we disagree.

      {¶21} “[T]he general test of the obligation [sic] of a court to pay counsel

for a receiver is that the services to be performed are necessary to produce,

preserve or protect a fund which has, or may be, brought into the hands of the

receiver and that such payment is to the interest of the receivership.” Liberty

Folder Co. v. Anderson (1949), 55 Ohio Law Abs. 268, 89 N.E.2d 500, 501. The

allegations of possible wrongdoing were against Lazear personally and had

nothing to do with him protecting and preserving the receivership estate.        If

anything, these allegations were that he did not protect and preserve the

receivership estate, which was the purpose of his appointment.

      {¶22} Furthermore, the descriptions provided in the invoices of Bailey

Cavalieri, LLC, do not specify what time was spent on which issue, i.e., the issue

of fees or the issue of wrongdoing, and the trial court made no such distinction in

its award of attorneys’ fees. Semco also withdrew the portion of its motion related

to pursuing a damages claim against Lazear for possible wrongdoing on February

22, 2008, yet numerous hours and thousands of dollars in legal fees were charged



                                       -13-
Case No. 9-10-42


by Bailey Cavalieri, LLC, long after this date. Therefore, even if we were to find

that the hours charged by the attorneys in providing legal services to Lazear in

regards to the actions he took as a receiver were properly considered expenses of

the receivership, which we expressly decline to do, any representation that was

provided after this portion of the motion was withdrawn were not properly

considered expenses of the receivership.

      {¶23} As to the fees of Baker & Hostetler, LLP, its representation of

Lazear was limited solely to the appeal of the trial court’s decision to reduce the

hourly rate charged by Lazear and his associates and in no way involved

allegations of wrongdoing. This portion of the litigation was entirely for the

pecuniary benefit of Lazear and his associates, not for the preservation and

protection of the receivership estate. Accordingly, an award of attorneys’ fees for

this representation was improper.

      {¶24} The same is true for much of Bartram & Bartram’s representation.

In particular, of the ten dates of activity provided in the first invoice, seven of

them occurred after Semco withdrew the portion of its motion regarding its request

for leave to pursue Lazear for damages. In addition, this invoice does not provide

the name of the client for whom services were rendered, does not specify the

amount of time expended on each item of activity, and does not differentiate

between the issue of receiver’s fees and the allegations of wrong doing. Further,



                                       -14-
Case No. 9-10-42


the second invoice for Bartram & Bartram’s fees are wholly for activities relating

to the appeal of the trial court’s January 2009 judgment on the remittance of fees.

As with the first invoice, this invoice does not provide the name of the client and

does not specify the amount of time expended on each activity. In fact, one

description of activity simply states, “[n]umerous telephone conferences between

February 2, 2009 and February 18, 2009[,]” and does not break those down into

any amounts of time. Thus, there is nothing in the record to evidence that these

charges were properly assessed to the receivership estate because they were

incurred for its protection or preservation.

       {¶25} In short, the trial court had no evidence before it to conclude that the

services performed by counsel were necessary to produce, preserve, or protect a

fund brought into the hands of the receiver or that payment of counsel’s fees was

to the interest of the receivership estate. Rather, the record reflects that these

services were for the personal benefit of Lazear and his associates.

       {¶26} Second, Ohio adheres to the “American Rule,” which “requires that

each party involved in litigation pay his or her own attorney fees in most

circumstances.” McConnell v. Hunt Sports Ent. (1999), 132 Ohio App.3d 657,

699, 725 N.E.2d 1193; Sorin v. Bd. of Edn. of Warrensville Hts. School Dist.

(1976), 46 Ohio St.2d 177, 179, 347 N.E.2d 527. Because these fees were not

incurred for the protection or preservation of the receivership estate but for the



                                         -15-
Case No. 9-10-42


personal interests of Lazear and his associates and, hence, were not properly

assessed as an expense of the receivership, in order to otherwise award attorneys’

fees, the court had to rely upon “statutory authorization or upon a finding of

conduct which amounts to bad faith.” Vance v. Roedersheimer, 64 Ohio St.3d

552, 556, 1992-Ohio-24, 597 N.E.2d 153, citing e.g., Sorin, supra; State ex rel.

Durkin v. Ungaro (1988), 39 Ohio St.3d 191, 529 N.E.2d 1268.

       {¶27} Lazear did not provide any statutory authority to the trial court or to

this Court for the awarding of attorney’s fees. In addition, no evidence was

presented to the trial court to establish any bad faith conduct on the part of Semco.

To the contrary, the record reveals that Semco challenged the fees charged by

Lazear and his associates and requested that Lazear be ordered to return those

monies to Semco. The trial court agreed with Semco and ordered the return of

$75,110.81 to Semco. While this Court ultimately concluded that the trial court

erred in reducing Lazear’s rate, we affirmed the trial court’s decision setting

Lazear’s associates’ rates at $75 per hour and ordering the return of the extra $225

per hour that Lazear originally took from Semco. The end result of this litigation

was a determination that Lazear Capital Partners Ltd. owed Semco $70,423.31.

Thus, Semco largely prevailed in its pursuit to have funds returned to it and the

trial court could not have concluded that Semco acted in bad faith in challenging

the fees retained by Lazear. In the absence of statutory authority or a finding of



                                        -16-
Case No. 9-10-42


bad faith on the part of Semco, the trial court had no authority to award attorney’s

fees.

        {¶28} Third, even assuming arguendo that the fees were incurred to protect

or preserve the receivership estate or that there was some other authority for the

trial court to award attorney’s fees, the trial court had no evidence before it to

determine whether the time spent was reasonable or whether the hourly rate

charged by each firm was reasonable.

        {¶29} Attorney fees in all matters are governed by the Rules of

Professional Conduct, which provides:

        (a) A lawyer shall not make an agreement for, charge, or
        collect an illegal or clearly excessive fee. A fee is clearly excessive
        when, after a review of the facts, a lawyer of ordinary prudence
        would be left with a definite and firm conviction that the fee is in
        excess of a reasonable fee. The factors to be considered in
        determining the reasonableness of a fee include the following:

        (1) the time and labor required, the novelty and difficulty of
        the questions involved, and the skill requisite to perform the
        legal service properly;

        (2) the likelihood, if apparent to the client that the acceptance
        of the particular employment will preclude other employment by
        the lawyer;

        (3) the fee customarily charged in the locality for similar legal
        services;

        (4) the amount involved and the results obtained;

        (5) the time limitations imposed by the client or by the
        circumstances;


                                         -17-
Case No. 9-10-42



       (6) the nature and length of the professional relationship with
       the client;

       (7) the experience, reputation, and ability of the lawyer or
       lawyers performing the services;

       (8) whether the fee is fixed or contingent.

Prof. Cond. R. 1.5.

       {¶30} As previously noted, the trial court expressly stated that no

independent evidence from a disinterested attorney was given regarding the

reasonableness of the amount of hours spent and the hourly rate charged. Instead,

the court was “left to its own calculation” and its own experience as to the

prevailing rate. The court then examined the exhibits attached to the application

for fees and determined that the time spent by two of the firms was reasonable but

that approximately 100 hours expended by Bailey Cavalieri, LLC, were not

reasonable. The court also determined that $175 was a reasonable hourly rate. In

so doing, the court made no reference to Prof. Cond. R. 1.5 or to any of the factors

listed therein. Absent any evidence regarding the reasonableness of the hours

expended and the reasonableness of the hourly rate, we find such determinations

were arbitrary.

       {¶31} More specifically, regarding the invoices of Bailey Cavalieri, LLC,

no affidavit was provided regarding the reasonableness of any of these hours, no

testimony was provided regarding the reasonableness of any of these hours, and


                                       -18-
Case No. 9-10-42


counsel’s professional statement did not address the reasonableness of any of these

hours. Her statements were simply that the invoices were kept in the ordinary

course of business and that they were true, correct, and complete. Thus, the trial

court had no evidence before it to properly determine whether the fees that it

awarded were reasonable.

       {¶32} In regards to the fees of Bartram & Bartram, the exhibit attached to

the application for fees lists dates and provides a brief description of activity that

was conducted on a particular date. However, there is no indication of the time

expended on a particular activity. The first invoice simply provides a total number

of hours of 9.5 at the end of the itemization of activities, and the second invoice

provides a total number of hours of 2.25. Further, no evidence was presented

regarding the reasonableness of these hours as counsel for Bailey Cavalieri, LLC,

only stated in her professional representation that the exhibit “fairly and accurately

represents the time that he expended on this matter as co-counsel for the receiver

in this case.” (Attorneys’ Fees Hrg., 2/3/10, p. 6.) Therefore, there was no

evidence upon which the trial court could properly determine the amount of fees,

if any, to award this firm.

       {¶33} The firm of Baker & Hostetler, LLP, provided an affidavit in support

of its fees that indicated that the invoices reflected the “actual and necessary

work” performed by it in its representation of Lazear. However, there is no



                                        -19-
Case No. 9-10-42


mention of the reasonableness of these fees or any information as to the relevant

factors of Prof. Cond. R. 1.5. In addition, this affidavit is not of a disinterested

person but is the self-serving affidavit of a person who was not present at the

hearing for cross-examination. Thus, the trial court had no evidence upon which

to award attorney’s fees to this firm.

       {¶34} In sum, we find that the services rendered by legal counsel were not

for the protection and preservation of the receivership estate. We further conclude

that there was no separate statutory authority for the award of attorneys’ fees and

there was no evidence before the trial court for it to find that Semco acted in bad

faith, which could support an award of attorneys’ fees. In addition, even if the

fees were incurred for the protection and preservation of the receivership, the trial

court did not have the necessary evidence before it to conclude that the time

expended and the fees assessed were reasonable in accordance with Prof. Cond. R.

1.5. Moreover, given the results of the litigation regarding the remittance of the

fees withheld by Lazear, we find that to have the amount of this remittance nearly

consumed in its entirety by the legal fees of the person against whom Semco had

to litigate in order to recoup its monies, as well as the fact that Semco certainly

had to pay for its own legal counsel, is simply unconscionable. Therefore, we

conclude that the trial court abused its discretion in deducting the amount of

Lazear’s attorneys’ fees from the amount it ordered Lazear to reimburse Semco.



                                         -20-
Case No. 9-10-42


       {¶35} For all of these reasons, the assignments of error are sustained.

       {¶36} Having found error prejudicial to the appellant herein in the

particulars assigned and argued, we reverse the judgment of the trial court and

remand for further proceedings consistent with this opinion.

                                                           Judgment Reversed and
                                                                Cause Remanded

ROGERS, P.J., and WILLAMOWSKI, J., concur.

/jlr




                                        -21-